205 F.2d 653
John Michael HIGGINS, Appellant,v.Walter S. BINNS, U. S. Atty., and United States of America, Appellees.
No. 13784.
United States Court of Appeals, Ninth Circuit.
June 29, 1953.

Appeal from the United States District Court, Southern District of California, Central Division; Leon R. Yankwich, Chief Judge.
John Michael Higgins, in pro. per., Los Angeles, Cal., for appellant.
Walter S. Binns, U. S. Atty., Ray H. Kinnison, Norman W. Neukom and Lelia F. Bulgrin, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before STEPHENS and POPE, Circuit Judges, and McCORMICK, District Judge.
STEPHENS, Circuit Judge.


1
This is an appeal from the order of the United States District Court for the Southern District of California denying John Michael Higgins' petition for the writ of habeas corpus. Judge Yankwich, presiding, said in his order: "It appears from the exhibit attached to the petition and from the files of the Court that similar petitions have been addressed to this Court and denied. It also appears from the face of the petition that the petitioner is not entitled to the writ. 28 U.S.C. § 2243. No new matter is stated in the petition. 28 U. S.C. § 2244. For these reasons the petition for writ is denied."


2
The pertinent facts are related in an opinion by this court entitled Higgins v. U.S.A., 9 Cir., 1953, No. 13,497, 205 F.2d 650, decided and filed this day. The parties have stipulated that the record in Higgins v. U.S.A., supra, being No. 13,497, may be consulted in consideration of the instant appeal, and that the briefs in No. 13,497 may be consulted as briefs in the instant appeal insofar as they are applicable, and that this appeal may be and is submitted.


3
We are in accord with the order from which we have quoted and, in addition thereto, the treatment of the points raised and treated in the companion case and our decision therein are conclusive as reasons for affirming the order in the instant case.


4
Affirmed.